 1                                                      HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

     vPersonalize Inc.,                                Case No.: 2:18-CV-01836-BJR
 8
                       Plaintiff,                      ORDER ON DEFENDANT’S
 9                                                     UNOPPOSED MOTION TO SEAL
              v.
10
     Magnetize Consultants Ltd,
11
                       Defendant.
12

13            THIS MATTER comes before the Court on Magnetize Consultants Ltd’s Unopposed

14   Motion to Seal with respect to Defendant’s Reply Brief in Support of Its Motion for Contempt of

15   Order Nos. 95, 97. Plaintiff does not oppose Magnetize’s Motion to Seal.

16            Having fully considered the motion, the Court hereby GRANTS the Motion to Seal. An

17   unredacted version of Defendant’s Reply Brief in Support of Its Motion for Contempt of Order

18   Nos. 95, 97 shall be filed under seal.

19            DATED this 15th day of January, 2020.

20

21

22
                                                        A
                                                        Barbara Jacobs Rothstein
                                                        U.S. District Court Judge
23

24

     ORDER ON DEFENDANT’S                                                       STOKES LAWRENCE, P.S.
     UNOPPOSED MOTION TO SEAL                                                     1420 FIFTH AVENUE, SUITE 3000
                                                                                SEATTLE, WASHINGTON 98101-2393
     Case No.: 2:18-CV-01836-BJR                                                           (206) 626-6000
